 

Exhibit 10.10

Execution Version

 

AMENDED AND RESTATED PARENT GUARANTEE AGREEMENT

 

AMENDED AND RESTATED PARENT GUARANTEE AGREEMENT, dated as of February 24, 2014,
made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the “Guarantor”),
in favor of Prudential Investment Management, Inc. (“Prudential”) and each of
the holders of Notes (as defined below) which may be issued pursuant to the Note
Agreement (as defined below) from time to time (Prudential and the holders of
the Notes, together with their respective successors and assigns, each being
referred to herein as a “Noteholder” and collectively as the “Noteholders”).

 

Reference is hereby made to (i) that certain Third Amended and Restated Note
Purchase and Private Shelf Agreement of even date herewith (as the same from
time to time may be amended, restated, supplemented or otherwise modified, the
“Note Agreement”), by and among the Issuer and the Parent, on the one hand, and
Prudential and each of the holders from time to time of the Notes, on the other
hand, pursuant to which, subject to the terms and conditions set forth therein,
certain affiliates of Prudential are willing to consider, in their sole
discretion and within limits which may be authorized for purchase by them from
time to time, the purchase of senior secured promissory notes issued by the
Issuer in an aggregate principal amount of up to $150,000,000 (the “Notes”), and
(ii) that certain Parent Guarantee Agreement dated as of February 11, 2005 (as
the same has been amended to date, the “Existing Parent Guarantee”), which
instrument the parties agree is being amended and restated hereby in its
entirety. Terms used herein as defined terms and not otherwise defined herein
shall have the meanings given thereto in the Note Agreement.

 

The Guarantor is the owner of all the issued and outstanding capital stock of
the Issuer. The execution and delivery of this Agreement by the Guarantor is a
condition precedent to the execution and delivery by Prudential of the Note
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.01.     Definitions; Terms. References to this “Agreement” shall be to
this Amended and Restated Parent Guarantee Agreement as amended, supplemented,
or otherwise modified from time to time. The term “Obligations” shall mean,
collectively, (a) the due and punctual payment of (i) the principal of,
Yield-Maintenance Amount or other premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes when and as due, whether at maturity,
by acceleration, upon one or more dates on which repayment or prepayment is
required, or otherwise, and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Issuer to
one or more of the Noteholders or the Security Trustee (collectively, the
“Secured Parties”) under the Note Agreement or any of the other Transaction
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Issuer under or pursuant to the
Note Agreement and the other Transaction Documents. References to a “guarantor”
shall include the Guarantor hereunder, each “Guarantor” as such term is defined
in the Subsidiary Guaranty, and any other Person that is a guarantor of any or
all of the Obligations, and references to a “guarantee” shall include this
Agreement, the Subsidiary Guaranty and any other guarantee of any or all of the
Obligations by any other Person.

 

Section 2.01     Guarantee.

 

(a)     The Guarantor hereby, unconditionally, absolutely, and irrevocably
guarantees (and hereby reaffirms and continues its guarantee under the Existing
Parent Guarantee), as a primary obligor and not merely as a surety, the due and
punctual payment and performance in full of the Obligations, in each case
strictly in accordance with the terms thereof. In furtherance of the foregoing
and not in limitation of any other right that any Secured Party may have at law
or in equity against the Guarantor by virtue hereof, the Guarantor agrees that
upon failure of the Issuer to pay any Obligations when and as the same shall
become due, whether at maturity, by acceleration, on one or more dates on which
prepayment or repayment is required, or otherwise, the Guarantor will, without
any demand or notice whatsoever, forthwith pay or cause to be paid to the
Noteholders or the Security Trustee, as the case may be, in cash in immediately
available funds, an amount equal to the unpaid amount of such Obligations. The
Guarantor further agrees that the Obligations guaranteed by it hereunder may be
increased in amount, extended or renewed, or otherwise amended or modified in
any respect, including, without limitation, as to principal, scheduled
repayment, prepayment, interest, fees, indemnification, compensation, and in any
other respect whatsoever, in whole or in part, without notice or further assent
from it, and that it will remain bound upon this guarantee in respect of such
Obligations as so increased, extended, renewed, amended or modified. Payments by
the Guarantor hereunder may be required on any number of occasions.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The Guarantor waives presentation to, demand for payment from and
protest to the Issuer or any other guarantor, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. The
obligations of the Guarantor hereunder shall not be affected by (i) the failure
of any Secured Party to assert any claim or demand or to enforce any right or
remedy against any Credit Party or any other Person under the provisions of any
Transaction Document or any other agreement or otherwise; (ii) any rescission,
waiver, forbearance, compromise, acceleration, amendment or modification of, or
any release of any party from any of the terms or provisions of, this Agreement,
any other Transaction Document, any Obligation or any other guarantee or any
security interest in respect of the Obligations (including, without limitation,
in respect of any other guarantor, or any obligor in respect of the
Obligations); (iii) any change in respect of any Credit Party, including,
without limitation, as a result of any merger, consolidation, dissolution,
liquidation, recapitalization, or other change of legal form or status, whether
or not permitted under the Transaction Documents; (iv) the release, exchange,
waiver or foreclosure of any security held by any Secured Party for any
Obligations or the invalidity or nonperfection of any security interest securing
the Obligations or the guarantee hereunder, or any other defect of any kind
pertaining to any Obligations or any guarantee or collateral security in respect
thereof; (v) the failure of any Secured Party to exercise any right or remedy in
respect of any collateral security for any Obligations or against any Credit
Party, or against any other guarantor of any Obligations; or (vi) the release or
substitution of the Issuer or any guarantor; (vii) the failure of any Person to
become a guarantor pursuant to any other Transaction Document, whether or not
required under the Note Agreement; or (viii) any other circumstance that might
otherwise, but for this specific agreement of the Guarantor to the contrary,
result in a discharge of or the exoneration of the Guarantor hereunder, it being
the intent of the parties hereto that the obligations of the Guarantor hereunder
shall be absolute and unconditional under any and all circumstances.

 

(c)     The Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of the Guarantor, and that the Guarantor waives any right to
require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Credit Party, or to any other Person or property. To the fullest extent
permitted by law, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (i) any "one action" or "anti-deficiency" law that
would otherwise prevent any Secured Party from bringing any action, including
any claim for a deficiency, or exercising any right or remedy (including any
right of set-off) against the Guarantor before or after the commencement or
completion of any foreclosure action or sale of collateral, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law that in any
other way would otherwise require any election of remedies by any Secured Party.

 

(d)     No demand hereunder or enforcement hereof against the Guarantor shall
require any demand or enforcement against any other Credit Party.

 

(e)     The Guarantor agrees that it shall not make any payment on or in respect
of any guaranty securing any amount owing under the Bank Credit Agreement unless
concurrently therewith it shall make payment hereunder to the Secured Parties on
the Obligations on a pari passu basis with respect to any such payment on or in
respect of any such guaranty securing any amount owing under the Bank Credit
Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.02     No Impairment of Guarantee. The obligations of the Guarantor
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, the Guarantor specifically agrees that it shall not be discharged
or exonerated, nor shall its obligations hereunder be limited or otherwise
affected by the failure of any Secured Party to exercise any right, remedy,
power, or privilege or to assert any claim or demand or to enforce any remedy
under any Transaction Document or applicable law, including, without limitation,
any failure by any Secured Party to setoff or release in whole or in part any
balance of any deposit account or credit on its books in favor of any Credit
Party, or by any waiver, consent, extension, indulgence, modification, or other
action or inaction in respect of any thereof, or by any default, failure or
delay, willful or otherwise, in the performance of any Obligations, or by any
other act or thing or omission or delay to do any other act or thing, by any
Person, that might in any manner or to any extent vary the risk of the Guarantor
or that might but for the specific provisions hereof to the contrary otherwise
operate as a discharge or exoneration of the Guarantor, unless and until the
Obligations are fully, finally and indefeasibly paid in cash.

 

Section 2.03     Security; Waiver. The Guarantor authorizes each of the Secured
Parties to (i) take and hold security for the payment of this guarantee and/or
the Obligations and exchange, enforce, waive and release any such security, (ii)
apply such security and direct the order or manner of sale thereof as the
Required Holders in their sole discretion may determine and (iii) release or
substitute any one or more endorsees, other guarantors or other obligors or any
collateral. The Required Holders may, at their election, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, or exercise any other right or remedy available to them against the
Issuer or any guarantor, or any security, without affecting or impairing in any
way the liability of the Guarantor hereunder except to the extent that the
Obligations have been fully, finally and indefeasibly paid in cash. The
Guarantor waives any defense arising out of any such election even though such
election operates to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantor against the Issuer or any
other guarantor, as the case may be, or any security.

 

Section 2.04     Continuation and Reinstatement, etc. The Guarantor agrees that
the guarantee hereunder shall continue to be effective or shall be reinstated,
as the case may be, if at any time payment, or any part thereof, in respect of
any Obligation is rescinded or must otherwise be restored by any Secured Party
upon the bankruptcy or reorganization of any Credit Party, or otherwise.

 

Section 2.05     Subrogation. The Guarantor agrees that throughout the period
referred to in clause (ii) of Section 4.02(a) hereof the Guarantor shall not
(i) exercise, and hereby waives, any rights against the Issuer and any other
guarantor arising as a result of payment by the Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, (ii) prove
any claim in competition with any Secured Party in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceeding of
any nature, or (iii) have any benefit of or any right to participate in any
collateral security that may be held by any Secured Party for the Obligations.

 

Section 2.06     Subordination. The payment of any amounts due with respect to
any indebtedness of any Credit Party now or hereafter owed to the Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by the Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Parties and be paid over to the Security Trustee on account of and to be applied
against the Obligations, without affecting in any manner the liability of the
Guarantor under the other provisions of this Agreement.

 

Section 2.07     Remedies. The Guarantor agrees that, as between the Guarantor
and the Secured Parties, the obligations of the Issuer under the Note Agreement
may be declared to be forthwith due and payable as provided in Paragraph 7A of
the Note Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in clause (viii), (ix) or (x) of said
Paragraph 7A) for purposes of the guarantee hereunder notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Issuer and that, in
the event of such declaration (or such obligations’ being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Issuer) shall forthwith become due and payable by the Guarantor for
purposes hereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.08     Payment. The Guarantor hereby agrees that any Secured Party, at
its sole option, in the event of a dispute by the Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.

 

Section 2.09     Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

Section 2.10     Other Guarantors. This Agreement shall remain the
unconditional, absolute, and irrevocable obligation of the Guarantor regardless
of whether any other Person (i) becomes a guarantor in respect of the
Obligations (whether or not the Note Agreement requires that such Person be or
become a guarantor) or (ii) fails to become or ceases to be a guarantor of the
Obligations (whether or not the Note Agreement requires that such Person be or
become a guarantor).

 

Section 2.11     Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the Issuer,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that no Secured Party has or will have
any duty to advise the Guarantor of information regarding such circumstances or
risks.

 

Section 3.01     Representation and Warranties   The Guarantor represents and
warrants that all representations and warranties relating to it in the Note
Agreement are true and correct.

 

Section 4.01     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Holders. Any such waiver, consent or approval shall be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in the same, similar or other circumstances. No waiver
by any Secured Party of any breach or default of or by the Guarantor under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.

 

Section 4.02     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Guarantor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other
Transaction Document (i) shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Issuer of the Notes, and the
execution and delivery of the Notes to the Noteholders, regardless of any
investigation made by the Secured Parties or on their behalf, and (ii) shall
continue in full force and effect as long as any of the Obligations is
outstanding and unpaid and as long as the Facility has not been terminated.

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 4.03     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Transaction Documents (and any such attempted assignment shall be
void).

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4.04     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 4.05     Headings. The Article and Section headings in this Agreement
are for convenience only and shall not affect the construction hereof.

 

Section 4.06     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Paragraph 13I of the Note Agreement. Communications and
notices to the Guarantor shall be given to it at 3501 County Road 6 East,
Elkhart, Indiana 46514, Attention: Joseph S. Giordano III.

 

Section 4.07     Counterparts. This Agreement may be executed in separate
counterparts (delivery of any executed counterpart by facsimile transmission or
electronic mail having the same effect as manual delivery thereof), each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one Agreement.

 

Section 4.08     Right of Setoff. The Guarantor hereby agrees that if an Event
of Default shall have occurred and be continuing, each Noteholder and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Noteholder or Affiliate to or for
the credit or the account of the Guarantor against any of and all the
obligations of the Guarantor now or hereafter existing under this Agreement or
any other Transaction Document held by such Noteholder, irrespective of whether
or not such Noteholder shall have made any demand under this Agreement or such
other Transaction Document and although such obligations may be unmatured. The
rights of each Noteholder under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Noteholder may have.

 

Section 4.09     Jurisdiction; Consent to Service of Process.

 

(a)     The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement against the Guarantor or its properties
in the courts of any jurisdiction.

 

(b)     The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated Parent
Guarantee Agreement to be duly executed and delivered by its authorized officer
as of the day and year first above written.

 

 

 

DREW INDUSTRIES INCORPORATED

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 